 
AGREEMENT



THIS AGREEMENT is effective as of March 26, 2007, by and between Vero
Management, L.L.C., a Delaware limited liability company with its principal
place of business located at 936A Beachland Boulevard, Suite 13, Vero Beach, FL
32963 (“Vero”) and QuikByte Software, Inc., a corporation organized and existing
under the laws of the state of Colorado, with its principal place of business
located at 936A Beachland Boulevard, Suite 13, Vero Beach, FL 32963 (“Client”).
Vero and Client may each be referred to as a “Party” or collectively as the
“Parties.”


RECITALS


WHEREAS, Vero is engaged in the business of providing managerial and
administrative support services to public and private companies; and


WHEREAS, Client desires to engage the services of Vero as described herein and
Vero desires to perform such services, all in accordance with the terms and
conditions herein set forth;


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:


1.
Intent and Services

 
It is the general nature and intent of this Agreement that Vero will provide to
Client a broad range of managerial and administrative services including but not
limited to assistance in the preparation and maintenance of its financial books
and records, the filing of various reports with the appropriate regulatory
agencies as are required by State and Federal rules and regulations, the
administration of matters relating to Client’s shareholders including responding
to various information requests from shareholders as well as the preparation and
distribution to shareholders of relevant Client materials, and the providing of
office space, corporate identity, telephone and fax services, mailing, postage
and courier services (“Services”). This Agreement shall be liberally construed
in order to insure that Vero provides to Client those Services necessary for
Client to efficiently manage its business operations, efficiently respond to its
shareholders and timely comply with its regulatory reporting requirements. The
parties hereto specifically acknowledge and agree that Vero will not provide any
legal, auditing, accounting, investment banking or capital formation services to
Client.


2.
Term



This Agreement shall be in effect for a term of one (1) year commencing on the
date hereof; provide that either party may terminate this Agreement upon written
notice to the other party at any time. At the end of the initial term, this
Agreement shall remain in effect until terminated in writing by either party.
All duties for payment of compensation owed to Vero and those duties that
generally survive termination shall survive the termination of this agreement.


1

--------------------------------------------------------------------------------




3.
Compensation



In consideration of the services provides hereunder, Vero shall be entitled to
the following compensation:



 
a)
Client shall pay Vero a fee equal to $2,000 per month for each month, or any
part thereof, that the Services hereunder are provided. The Parties specifically
agree that in no event will the monthly fees be prorated either due to the
initiation of Services following the first day of a particular month or the
termination of Services prior to month’s end;




 
b)
Client shall reimburse Vero for any out-pocket expenses incurred by Vero in
connection with its Services hereunder (including, without limitation, expenses
of consultants and advisors engaged by Vero to perform all or any part of the
Services hereunder, provided such expenses are approved by Client in advance).



Vero shall bill Client for the Services on the first day of each month and
payment shall be due within seven (7) business days thereafter.


4.
Independent Contractor



Vero shall be, and is deemed to be, an independent contractor in the performance
of its duties hereunder. Vero shall have no power to enter into any agreement on
behalf of or otherwise bind Client without the express prior written consent of
Client. Vero shall be free to pursue, conduct, carry on and provide for its own
account (or for the account of others) similar Services to other clients.


5.
Indemnification



Client agrees to indemnify and hold Vero and its officers, directors,
shareholders, managers, members, agents, advisors, consultants and employees
(“Indemnified Parties”) harmless from any and all losses, expenses, claims,
damages or liabilities (including reasonable attorneys’ fees) incurred by any
Indemnified Party arising out of or related to the performance of Vero's duties
under this Agreement, and Client shall, at the option of Vero, reimburse Vero or
pay directly for any and all legal or other expenses incurred in connection with
the investigation or defense of any action or claim in connection therewith.
Notwithstanding the aforesaid, Client shall not be liable for any loss, claim,
damage or liability that is found (as set forth in a final judgment by a court
of competent jurisdiction) to have resulted in a material part from any act by
Vero which constitutes fraud or gross negligence by Vero.



6.
Confidentiality



Vero agrees that any information provided to it by Client of a confidential
nature will not be revealed or disclosed to any person or entity, except in the
performance of this Agreement. Upon the termination of this Agreement and
following receipt of a written request from Client, all documentation provided
by Client to Vero will be returned to it or destroyed.
 
2

--------------------------------------------------------------------------------





7.
Notices



All notices hereunder shall be in writing addressed to the Party at the address
herein set forth, or at such other address as to which notice: pursuant to this
section may be given, and shall be given by personal delivery, by certified mail
(return receipt requested), Express Mail or by national overnight courier.
Notices will be deemed given upon the earlier of actual receipt or three (3)
business days after being mailed or delivered to such courier service.


Notices shall be addressed as follows:



If to Vero:
Vero Management, L.L.C.
936A Beachland Boulevard, Suite 13
Vero Beach, FL 32963
Attn: Kevin R. Keating, Manager

 

If to Client:
QuikByte Software, Inc.,
936A Beachland Boulevard, Suite 13
Vero Beach, FL 32963
Attn: Kevin R. Keating, President


 
Any notices to be given hereunder will be effective if executed by and sent by
the attorneys for the Parties giving such notice, and in connection therewith
the Parties and their respective counsel agree that, in giving such notice, such
counsel may communicate directly in writing, with such Parties to the extent
necessary to give such notice.



8.
Representations and Warranties of Client



Client represents and warrants that:



 
a)
Client will cooperate fully and timely with Vero to enable Vero to perform the
Services that may be rendered hereunder;




 
b)
Client has full power and authority to enter into this Agreement;




 
c)
The performance by Client of this Agreement will not violate any applicable
court decree, law or regulation, nor will it violate any provision(s) of the
organizational or corporate governance documents of Client or any contractual
obligation by which Client may be bound; and




 
d)
All information supplied to Vero by Client, shall be true and accurate and
complete in all material respects, to the best of Client's knowledge.

 
3

--------------------------------------------------------------------------------


 

9.
Representations and Warranties of Vero



Vero represents and warrants that:



 
a)
It has full power and authority to enter this Agreement;




 
b)
It has the requisite skill and experience to perform the Services and to carry
out and fulfill its duties and obligations hereunder; and




 
c)
It will use its best efforts to complete all Services in a timely and
professional manner.




10.
Governing Law, Dispute Resolution, and Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without giving effect to the conflicts of laws principles
thereof. All disputes, controversies or claims (“Disputes”) arising out of or
relating to this Agreement shall in the first instance be the subject of a
meeting between a representative of each Party who has decision-making authority
with respect to the matter in question. Should the meeting either not take place
or not result in a resolution of the Dispute within twenty (20) business days
following notice of the Dispute to the other Party, then the Dispute shall be
resolved in a binding arbitration proceeding to be held in Orlando, Florida, in
accordance with the international rules of the American Arbitration Association.
The Parties agree that a panel of one arbitrator shall be required. Any award of
the arbitrator shall be deemed confidential information for a minimum period of
five years. The arbitrator may award attorneys’ fees and other arbitration
related expense, as well as pre- and post-judgment interest on any award of
damages, to the prevailing Party, in their sole discretion.



11.
Miscellaneous




 
a)
No Waiver. No provision of this Agreement maybe waived except by agreement in
writing signed by the waiving Party. A waiver of any term or provision of this
Agreement shall not be construed as a waiver of any other term or provision.




 
b)
Non-assignability. This Agreement is not assignable without the written consent
of the other Party.




 
c)
Multiple Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original. It shall not be necessary that each
Party executes each counterpart, or that any one counterpart be executed by more
than one Party so long as each Party executes at least one counterpart.




 
d)
Severability. If any provision of this Agreement is declared by any court of
competent jurisdiction to be invalid for any reason, such invalidity shall not
affect the remaining provisions of this Agreement.




 
e)
Construction. No provision of this Agreement shall be construed against any
Party by virtue of the fact that that this Agreement was primarily prepared by
such Party.

 

 
f)
Headings. The section and paragraph heading shall not be deemed a part of this
Agreement.

 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first above written.
 
 

Vero Management, L.L.C.    QuikByte Software, Inc.                      By: /s/
Kevin R. Keating    By: /s/ Kevin R. Keating   Kevin R. Keating, Manager    
Kevin R. Keating, President

 
Agreed to by the Client’s Principal Shareholder:
 

KI Equity Partners V, LLC                         By: /s/ Timothy J. Keating    
    Timothy J. Keating, Manager      

 
5

--------------------------------------------------------------------------------

